Case 1:20-cv-03633-JMF Document17 Filed 07/23/20 Page 1of1

FRANKLIN, (JRINGER & (COHEN, P.C.

 

GLENN J. FRANKLIN ATTORNEYS AT LAW KEN SUTAK
MARTIN GRINGER OF COUNSEL
Pale a COHEN 666 Op Country ROAD, SuITE 202 NEW YORK CITY OFFICE
OSHUA “A. MARCUS Garpben Crry, New York 11530-2013 mn i
MicHiaeL S. Mosscror TELEPHONE (516) 228-3131 © FAx (516) 228-3136 150 East 58™'Sr., 27" Fl.
JASMINE Y. PATEL* York vanin - 3 New York, NY 10155
Dawe F. CARRASCAL New York City TELEPHONE (212) 725-3131 © Fax (212) 725-3268 bur su congestonbence
. GARDEN OFFICE
* ADMITTED IN NY AND NJ
July 23, 2020

Per the terms of the Court’s Order of May 11, 2020, see ECF No. 7, the parties are required
to conduct a mediation with the Magistrate Judge. The Order provides that if a party
believes “that early mediation would not be appropriate in this case,” it “shall file a letter
motion seeking relief from the foregoing requirements no later than the deadline to
answer.” No such motion having been filed, the Court’s order requires mediation. If the

parties need an adjournment of the initial pretrial conference to ensure that they can conduct

VIA ECF the mediation by the deadline, they should confer and submit a letter motion to that effect.
The Clerk of Court is directed to terminate ECF No. 16. SO ORDERED.

The Honorable Jesse M. Furrnan

United States District Court

Southern District of New York

40 Centre Street, Room 2202 Hr
New York, New York 10007

July 23, 2020

Re: CESAR GIL v. SANJAY PALLETS INC. et al.
Index No. 20-cv-03633-JMF

Dear Judge Furman:

We represent Defendants Sanjay Pallets Inc. and Mohamed Salem Shaheed in the above-
referenced matter. Pursuant to Your Honor’s Order dated May 11, 2020 (which is the Court’s
general order regarding mediation issued at the outset of a FLSA case), the parties were to
contact the chambers of Magistrate Judge Gorenstein no later than one week after an answer was
filed to schedule a settlement conference to take place at least two weeks before the initial
pretrial conference scheduled for August 11, 2020.

Defendants are willing to take part ina settlement conference. However, Plaintiff has not
provided Defendants with an initial settlement demand or engaged in any settlement discussions.
Rather, Plaintiff has advised the undersigned that they will not take part in a settlement
conference until after they have filed a motion for collective certification. As set forth in Your
Honor’s May 11" Order, the parties were to schedule such mediation within one week of the
filing of Defendants Order “unless and until the Court orders otherwise.” [Docket No. 7].
Defendants filed their answer on July 14, 2020. [Docket No. 15]. Yet, to date, no such
application has been made by Plaintiff's counsel. Defendants believe that it is proper to have the
settlement conference prior to motion practice and in accordance with Your Honor’s Order for
the purpose of effectuating the Court’s experience that FLSA claims often benefit from early
mediation. As such, we respectfully request that a settlement conference be held.

We thank Your Honor in advance for your consideration.

Very truly yours,
FRANKLIN, GRINGER & COHEN, P.C.

mine Patel
ce: Plaintiffs counsel via ECF
